Title: To James Madison from William Loughton Smith, 1 April 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


1 April 1801, Lisbon. Relays reports that Spanish and French are soon to make peace with Portugal, demanding that Portuguese exclude British ships of war and prizes from their ports and pay reparations. Presumes that on these terms peace will result. Notes some of the considerations that prompted Naples to seek an accommodation with France.
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 1 p.; marked private; docketed by Wagner as received 24 May.


